Citation Nr: 9932109	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-27 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from March 1966 to April 1969.  Service in 
Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO) which denied the veteran's claim of entitlement to 
service connection for PTSD.

This matter was previously before the Board in November 1998, 
at which time it was remanded for further development of the 
evidence.


REMAND

The Board's Prior Remand

In its November 1998 remand, the Board noted that the 
veteran's service medical records showed an impression of 
anxiety in April 1967.  It also noted that his December 1996 
VA psychiatric examination report showed a diagnosis of 
anxiety disorder, not otherwise specified, with PTSD 
symptoms.  Based on the foregoing, the Board indicated that 
that the possibility of service connection for an anxiety 
disorder should be developed on appeal.

The Board directed the RO to schedule the veteran for a VA 
psychiatric examination in order to identify whether he had 
PTSD or any other psychiatric disorder.  The RO was to 
instruct the VA psychiatrist to render an opinion as to 
whether any psychiatric disorder found was related to the 
veteran's military service, to include the entries in 1966 
and 1967 which referred to functional headache, 
hypochondriacal symptoms and anxiety.

The Board also directed the RO to readjudicate the issue of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  The RO was  instructed that if 
the benefit sought on appeal was not granted, the RO should 
issue a Supplemental Statement of the Case and provide the 
veteran and his representative an opportunity to respond.

The RO's Subsequent Actions

In this case, the Board observes that the RO did not fully 
comply with the directives outlined within the remand of 
November 1998.  

First, the RO did not schedule the veteran for a VA 
psychiatric examination.  It appears that because the RO 
found that evidence received since the November 1998 remand 
did not verify the veteran's claimed PTSD stressors, there 
was no need to schedule him for another VA psychiatric 
examination.  However, in so doing, the RO did not fully 
develop the issue service connection for an acquired 
psychiatric disability, which may potentially include other 
diagnoses.

Second, notwithstanding the Board's references to an anxiety 
disorder, the RO did not readjudicate the issue of 
entitlement to service connection for any acquired 
psychiatric disability but instead limited its inquiry to 
PTSD.  

Analysis

In light of the above, the claim must be remanded to the RO.  
The United States Court of Veterans Appeals (Court) has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  When the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of any 
private or VA health care providers who 
have recently treated him for a 
psychiatric disorder.  After securing any 
necessary releases, the RO should obtain 
complete records (which are not already 
of record) of any such treatment and 
associate them with the claims folder.

2.  The RO should then arrange for the 
veteran to be examined by a VA 
psychiatrist.  The veteran's claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  The RO should instruct the 
examiner to identify any psychiatric 
disorder found to be present and render 
an opinion as to whether such disorder is 
related to the veteran's military 
service, to include the entries in 1966 
and 1967 which referred to functional 
headache, hypochondriacal symptoms and 
anxiety.

The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary special testing 
should be accomplished.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  The RO should then 
readjudicate the issue of service 
connection for an acquired psychiatric 
disability.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran, and his representative, an opportunity to respond.  
Then, the case should be returned to the Board for further 
appellate consideration.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



